Per Curiam,
The property of the decedent was situated at the corner of Chestnut and Main streets in the city of Wilkes-Barre. The grade of both streets was changed in 1887. This action to recover for the damages sustained by reason of such change of grade was brought in 1888, but Chestnut street alone was mentioned in the declaration. In 1892 an amendment was allowed so as to include Main street in the declaration, and thus cover the entire injury suffered by the plaintiff by reason of the change of grade. The act of Sixteenth of May, 1891, P. L. 75, which provides for the appointment of viewers in such cases, did not prevent the amendment or deprive the court of jurisdiction in this case.
The motion in arrest of judgment was rightly overruled and the judgment is affirmed.